Case: 19-60602     Document: 00515790662         Page: 1     Date Filed: 03/22/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                  No. 19-60602                         March 22, 2021
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   Yasiel Garcia Rojas,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A215 895 129


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Yasiel Garcia Rojas, a native and citizen of Cuba, petitions for review
   of an order by the Board of Immigration Appeals (BIA) dismissing his appeal
   from the denial of his application for asylum, withholding of removal, and
   relief under the Convention Against Torture (CAT).


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60602     Document: 00515790662             Page: 2   Date Filed: 03/22/2021




                                    No. 19-60602


          In the petition for review, he presents claims that pertain only to
   asylum, withholding of removal, and a violation of his right to due process.
   Therefore, he has abandoned any challenge to the BIA’s determination that
   he was not eligible for protection under the CAT. See Chambers v. Mukasey,
   520 F.3d 445, 448 n.1 (5th Cir. 2008). Moreover, to the extent that Garcia
   Rojas argues that he has a well-founded fear of future persecution based on
   his membership in the particular social group of “opponents,” this claim has
   not been exhausted, and therefore we lack jurisdiction to address it. See 8
   U.S.C. § 1252(d)(1); Omari v. Holder, 562 F.3d 314, 318 (5th Cir. 2009).
          We review the BIA’s decision and consider the immigration judge’s
   decision only to the extent it influenced the BIA. Singh v. Sessions, 880 F.3d
   220, 224 (5th Cir. 2018). Factual findings are reviewed for substantial
   evidence and legal determinations are reviewed de novo. Lopez-Gomez
   v. Ashcroft, 263 F.3d 442, 444 (5th Cir. 2001).
          To establish eligibility for asylum, an applicant must prove that he is
   unwilling or unable to return to his home country “because of persecution or
   a well-founded fear of persecution on account of race, religion, nationality,
   membership in a particular social group, or political opinion.” Sharma
   v. Holder, 729 F.3d 407, 411 (5th Cir. 2013) (quoting 8 U.S.C.
   § 1101(a)(42)(A)). The burden is on the applicant to present “specific,
   detailed facts” to demonstrate past persecution or a well-founded fear of
   future persecution. Orellana-Monson v. Holder, 685 F.3d 511, 518 (5th Cir.
   2012) (quoting Faddoul v. I.N.S., 37 F.3d 185, 188 (5th Cir. 1994)).
          Persecution is not mere harassment or discrimination, and instead “is
   a specific term that ‘does not encompass all treatment that our society
   regards as unfair, unjust, or even unlawful or unconstitutional.’” Gjetani v.
   Barr, 968 F.3d 393, 397 (5th Cir. 2020) (quoting Majd v. Gonzales, 446 F.3d
   590, 595 (5th Cir. 2006)). While Garcia Rojas argues that he suffered




                                         2
Case: 19-60602      Document: 00515790662           Page: 3     Date Filed: 03/22/2021




                                     No. 19-60602


   persecution when he was detained by Cuban authorities for 72 hours and
   when his restaurant was forcibly closed, these incidents are not extreme
   enough to compel a finding of persecution. Although he was detained for 72
   hours and he was questioned every two to three hours, this fails to rise to the
   level of physical persecution because he was not physically injured in any
   way. See Tesfamichael v. Gonzales, 469 F.3d 109, 117 (5th Cir. 2006).
   Moreover, the economic hardship that that Garcia Rojas suffered because he
   was forced to close his restaurant is not severe enough to constitute
   persecution when he was able to find other work, and was eventually able to
   acquire another restaurant license, in the past. See Eduard v. Ashcroft, 379
   F.3d 182, 187 (5th Cir. 2004) (quoting Abdel-Masieh v. I.N.S., 73 F.3d 579,
   583 (5th Cir. 1996)). Accordingly, there is no basis to overturn the BIA’s
   determination that Garcia Rojas failed to demonstrate past persecution.
          To demonstrate a well-founded fear of future persecution, an
   applicant must demonstrate “a subjective fear of persecution, and that fear
   must be objectively reasonable.” Gjetani, 968 F.3d at 399 (quoting Eduard,
   379 F.3d at 189). Garcia Rojas has failed to demonstrate that his fear of
   persecution based on his political opinion is objectively reasonable because
   his wife, children, parents, and siblings still live in Cuba. See Gonzalez-Soto v.
   Lynch, 841 F.3d 682, 683–84 (5th Cir. 2016). Moreover, although he asserts
   that he will be targeted by the Cuban government because of his political
   opinion, he has offered no evidence that he is politically active. In fact, he
   testified that while he does not agree with the Cuban system, he is not
   interested in politics. Finally, his fear of punishment for violating Cuba’s
   travel restrictions is not a fear of persecution, but of prosecution, because no
   evidence has been offered showing that the punishment was motivated
   because of a protected ground. See Tesfamichael, 469 F.3d at 117.
   Accordingly, substantial evidence supports the BIA’s determination that
   Garcia Rojas did not have a well-founded fear of future persecution.




                                           3
Case: 19-60602     Document: 00515790662          Page: 4   Date Filed: 03/22/2021




                                   No. 19-60602


          Because Garcia Rojas “failed to establish the less stringent ‘well-
   founded fear’ standard of proof required for asylum relief,” he cannot meet
   the more stringent burden for obtaining withholding of removal. See Dayo
   v. Holder, 687 F.3d 653, 658–59 (5th Cir. 2012) (quoting Anim v. Mukasey,
   535 F.3d 243, 253 (4th Cir. 2008)).
          When considering a petition for review, we review due process claims
   de novo. Santos-Alvarado v. Barr, 967 F.3d 428, 439 (5th Cir. 2020). To
   prevail on a due process claim raised in removal proceedings, “an alien must
   make an initial showing of substantial prejudice by making ‘a prima facie
   showing that the alleged violation affected the outcome of the proceeding.’”
   Arteaga-Ramirez v. Barr, 954 F.3d 812, 813 (5th Cir. 2020) (quoting Okpala
   v. Whitaker, 908 F.3d 965, 971 (5th Cir. 2018)).
          Garcia Rojas argues that his due process rights were violated because
   he was unable to properly communicate with the immigration judge or the
   interpreter, the interpreter translated poorly and inadequately, and the
   presence of immigration officers in the room prevented him from fully
   engaging with the court. But he has failed to identify any specific instances
   where he did not understand the judge or interpreter, where the translator
   mistranslated a statement, or where the immigration officials made him feel
   uncomfortable. In any event, his assertions are not supported by the record
   because he answered all the immigration judge’s questions, he did not ask the
   immigration judge or counsel for the Department of Homeland Security to
   repeat themselves, and he never expressed concern with the interpreter’s
   translations. Because Garcia Rojas has failed to establish that he was
   precluded from meaningfully presenting his case, he has failed to
   demonstrate a due process violation. See Okpala, 908 F.3d at 971.
          For these reasons, the petition for review is DENIED.




                                         4